Neilson, Ch. J.
This cause and another against the defendants were referred to O. P., Esq., by consent. The other cause has been tried by the referee and decided in favor of the plaintiff therein. The defendants now move to have another referee appointed in the place and stead of Mr. P., and it appears that while the actions are not for the same claims, there is such intimate relations as to justify the suggestion that of necessity the referee would go into the trial of this action with impressions, if not convictions, derived from the other hearing, touching some points yet to be'litigated.
The application is not novel nor does it in any degree proceed upon the notion that the referee would not seek to do justice between the parties. It would be hard, under the circumstances, to deny the application and I feel constrained to grant it.
An order vacating the existing order of reference will be entered.